Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1-19 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. § 103 as being unpatentable over AMERES (US 2019/0177785), in view of Riggio et al., Molecular detection of transcriptionally active bacteria from failed prosthetic hip joints removed during revision arthroplasty, Eur J Clin Microbiol Infect Dis. 2010 Jul;29(7):823-34. doi: 10.1007/s10096-010-0934-y. Epub 2010, May 8, KIM (US 2009/0104162) and Ronholm et al., Navigating Microbiological Food Safety in the Era of Whole-Genome Sequencing, Clin Microbiol Rev. 2016 Oct;29(4):837-57. doi: 10.1128/CMR.00056-16
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar methods of detecting transcriptionally active microbes to detect transcriptionally active/inactive alive/dead microbes using familiar sequencing techniques with a reasonable expectation of success.
As to claims 1-19, AMERES teaches detecting transcriptionally active microbes (virus, bacteria, etc.) by RNA-labeling using 4-thiouridine and iodoacetamide during reverse transcription, sequencing using consensus reads, then comparing amount/rate of T-to-C substitutions.  
As to “comparing the number and/or rate of substituted nucleotides in the set of sequence reads mapping against at least one microbial nucleic acid sequence hit with a consensus microbial nucleic acid sequence built from these sequence reads,” this occurs in AMERES, and would be required in any technique that seeks to detect base substitutions using sequencing.  AMERES shows such techniques at Figures 5, 8, 12, 19-20 and 24-25.  Furthermore, Kim demonstrates that any detection of a base substitution using sequencing would require comparing the number and/or rate of substituted nucleotides in the set of sequence reads mapping against at least one microbial nucleic acid sequence hit with a consensus microbial nucleic acid sequence built from these sequence reads (para. 0056, for example).  Thus, “comparing the number and/or rate of substituted nucleotides in the set of sequence reads mapping against at least one microbial nucleic acid sequence hit with a consensus microbial nucleic acid sequence built from these sequence reads” is not only taught in AMERES, 
AMERES does not explicitly teach discriminating between live and dead microbes in a sample, treating diagnosed microbial infections, or assessing the risk of microbial contamination.
However, a skilled artisan would have been motivated to use microbial transcriptional activity to detect live/dead microbes because this would have suggested itself to a skilled artisan of ordinary creativity and common sense with a reasonable expectation of success.  Specifically, as evidenced by Riggio, a skilled artisan would have been well aware that transcriptional activity detection techniques were routinely used to detect live/dead microbes.  Although Riggio used 16s rRNA sequencing to detect live/dead bacteria, yet Riggio makes clear to a skilled artisan of ordinary creativity and common sense that other transcriptional activity detection techniques could easily be applied to detect live/dead cells (see e.g. Abstract (“The purpose of this study was to use microbiological culture and bacterial 16S rRNA gene sequencing methods to detect transcriptionally active bacteria present on the surface of failed prosthetic hip joints removed during revision arthroplasty.”); pg. 824 (“The aim of the current study was to identify transcriptionally active bacteria within the biofilms on the surface of failed prosthetic hip joints by using both conventional microbiological culture and culture-independent (bacterial 16S rRNA gene sequencing) methods.”)).  Riggio also makes clear that identifying live microbes allows proper diagnosis and treatment (see pg. 823, col. 1; pg. 824, col. 1).  Ronholm further demonstrates that consensus mapping base substitutions to identify microbial contaminants of food was routine in the 
As to assessing the risk of microbial contamination in food for example, Ronholm demonstrates that a skilled artisan would have been motivated to apply the live-dead detection technique to determine food contamination.  For example, Ronholm teaches that food-borne bacteria and viruses are routinely detecting using sequencing-based techniques (Abstract).  Thus, a skilled artisan would have been motivated to apply familiar microbial detection techniques to detect food-borne microbes with a reasonable expectation of success. 
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar methods of detecting transcriptionally active microbes to detect transcriptionally active/inactive live/dead microbes using familiar sequencing techniques for the purposes of diagnosis, treatment and contamination detection with a reasonable expectation of success.  

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 15-34 of U.S. Application No. 17/251923.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, conflicting claims teach the same method as instant claims with additional language about “sequencing a first and a second set of RNAs extracted from the sample, wherein the first set of RNAs is 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AARON A PRIEST/Primary Examiner, Art Unit 1637